Citation Nr: 0524949	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  99-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under chapter 35, title 38, U.S. Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had verified active military service from May 
1944 to July 1945, and appears to have had a period of 
unverified active service from June 1938 to June 1941.  He 
died in April 1998.

The appellant, who is the veteran's widow, appealed to the 
Board of Veteran's Appeals (Board) from an August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York. 

Under regulations which authorized the Board to conduct 
evidentiary development without remanding a case to the RO, 
the Board issued a March 2003 internal development 
memorandum.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  Subsequently, however, the U.S. Court of Appeals for 
the Federal Circuit invalidated those regulations, in 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, in June 2003, this issue was remanded to the RO.

In June 2004, the appellant, through her accredited 
representative, filed a motion for advancement on the docket, 
pursuant to 38 U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).  In June 2004, the undersigned Veterans Law 
Judge determined that good or sufficient cause had been 
shown, and granted the appellant's motion to advance her 
appeal on the Board's docket.

In the interest of due process, in July 2004, the Board 
requested a medical opinion from the Veterans Health 
Administration (VHA).  See 38 U.S.C.A. § 7109(a) (West 2002) 
and 38 C.F.R. § 20.901 (2004); Wray v. Brown, 7 Vet. App. 
488, 493 (1995).  The Board received the opinion in September 
2004, and the appellant and her representative were asked to 
present additional evidence or argument and to waive initial 
consideration of the opinion by the RO if they desired.  No 
waiver was provided, so in November 2004 the Board was 
required to remand the appellant's claim to the RO to afford 
it the opportunity to consider the VHA opinion in the first 
instance.  See Padgett v. Principi, 18 Vet. App. 188 (2004), 
withdrawn and replaced by full-Court decision, 19 Vet. 
App. 133 (2005) (en banc).  See also DAV v. Secretary, ___ 
F.3d ___, Nos. 04-7117, -7128 (Fed. Cir. Aug. 3, 2005) 
(holding that waiver of Board review of VHA opinion is not 
required).


FINDINGS OF FACT

1.  The veteran died in April 1998, at the age of 78.  
According to the death certificate, the immediate cause of 
death was cardiopulmonary arrest due to pulmonary edema.

2.  The competent and objective medical evidence 
preponderates against a finding that a cardiopulmonary 
disorder was manifested during the veteran's period of active 
military service or within one year after his separation from 
service.

3.  The first objective medical evidence of a diagnosis of a 
cardiopulmonary disorder was in 1979.

4.  In an unappealed November 1980 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for coronary artery disease with myocardial 
infarction.

5.  At the time of his death, the veteran was service-
connected for an anxiety state manifested in part by stomach 
complaints, evaluated as 30 percent disabling.

6.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran's death was 
related to service or to a service-connected disability.

7.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death be presumed 
to be service-connected.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5100-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303(a)(c), 3.312 (2004)

2.  The statutory requirements for eligibility for chapter 35 
Survivors' and Dependents' Educational Assistance benefits 
have not been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are entirely negative 
for any reference to manifestations, diagnosis, or treatment 
of a cardiovascular disorder.  The clinical records reflect a 
diagnosis of chronic, moderately severe anxiety state 
manifested by gastric distress, insomnia, tremors, and 
restlessness, for which the veteran was hospitalized in March 
1945. 

Post-service, a July 1945 rating decision granted service 
connection for an anxiety state manifested in part by stomach 
complaints, and awarded a 50 percent disability evaluation.  

An April 1946 VA examination report is not referable to 
diagnosis of any cardiovascular disorder.

A September 1946 rating decision awarded a 10 percent 
disability evaluation for the veteran's service-connected 
anxiety state, effective from August 1946.

A May 1951 VA examination report reflects the veteran's 
complaints of headaches and gastrointestinal distress.  The 
clinical impression was anxiety reaction of moderate severity 
characterized by somatic complaints, headaches, 
gastrointestinal trouble, tenseness, and restlessness.

A January 1957 VA examination report reflects the veteran's 
complaints of tension and irritability, noted to have 
improved.  He said he enjoyed his regular work as a 
machinist.  The diagnosis was anxiety reaction, and 
supportive psychotherapy was recommended.

When he was hospitalized by VA in October 1961, it was noted 
that the veteran smoked one to one and one-half packs of 
cigarettes daily, and had a cigarette cough.  The diagnosis 
was probable viral pneumonitis that had occurred before and 
cleared prior to his hospitalization.

Private medical records indicate that the veteran was 
hospitalized in August 1979 and treated by L.A.W., M.D.  The 
veteran complained of left chest pain, dyspnea, nausea, and 
sweating.  At admission, it was noted that he had a 40-year 
history of smoking 11/2 packs of cigarettes per day.  The 
records reflect that the veteran had suffered an acute 
inferior wall infarction, with resultant right ventricular 
infarction.  Pulmonary function testing at that time revealed 
moderate chronic obstructive pulmonary disease (COPD).  The 
records are not referable to complaints or findings related 
to the veteran's service-connected anxiety state.

According to a March 1980 signed statement from Dr. L.A.W., 
the veteran recovered without serious or significant 
complications from his August 1979 myocardial infarction.  
Results of tests performed in November 1979 revealed a 
totally occluded right coronary artery and abnormal left 
ventricular function.  He had last been examined in November 
1979, at which time there was no history for hypertension or 
elevated cholesterol.  Dr. L.A.W. said that the veteran was a 
very anxious individual, but the physician did not feel 
qualified to make a definitive psychiatric diagnosis 
regarding the veteran's personality.

A May 1980 VA examination report indicates that the veteran 
said he felt much worse after his August 1979 heart attack.  
He complained of chronic stomach distress.  It was noted that 
the heart attack increased the veteran's anxiety, and he was 
observed to be tense, insomniac, and fatigued.  The diagnosis 
was anxiety state with depressive features manifested by 
gastrointestinal symptoms, of moderate severity.  

According to a May 1980 statement from E.J.B., M.D., the 
veteran retired from his job as a machinist due to the 
severity of his cardiac disorder.

In a June 1980 rating decision, the RO awarded a 30 percent 
disability evaluation for anxiety state manifested in part by 
stomach complaints.

In a November 1980 unappealed rating decision, the RO denied 
the veteran's claim for service connection for coronary 
artery disease with myocardial infarction.  

Medical records from Dr. L.A.W., dated from December 1990 to 
March 1998, reflect the veteran's treatment for various 
disorders, including coronary artery disease, angina, and 
hypertension.

In December 1990, the veteran was privately hospitalized for 
surgical repair of a large abdominal aortic aneurysm.

In January 1992, the veteran was privately hospitalized and 
underwent cardiac catherization.  At that time, it was noted 
that his coronary risk factors included hypertension and 
previous cigarette smoking.

Private medical records dated in February 1993 indicate that 
the veteran underwent triple coronary artery bypass graft.  
When seen by his surgeon in March 1993, it was noted that the 
veteran was up and about, walked without difficulty, and 
denied any chest pain or shortness of breath.  

Results of a private thallium stress test, performed in 
September 1996, indicates that nuclear scintigraphy showed an 
ejection fraction of 37 percent. 

A September 1996 Veterans Benefits Administration (VBA) 
memorandum discussed the relationship of post-traumatic 
stress disorder (PTSD) to cardiovascular disorder.  It 
concluded that, while psychosocial stress plays an important 
causative role in the development of hypertension, and that 
veterans suffering from PTSD are at increased risk for 
developing hypertension, a causative relationship between 
PTSD or other long-term stress, such as prisoner of war 
experience, and subsequently developing cardiovascular 
disease has not been established.

In a June 1997 record, Dr. L.A.W. noted that the veteran was 
doing exceptionally well as to his underlying ischemic heart 
disease, and denied any cardiac complaints.  Diagnoses 
included severe coronary artery disease, well controlled 
hypertension, moderate chronic renal failure, four years 
following coronary artery bypass surgery, moderate left 
ventricular dysfunction, status post repair of abdominal 
aortic aneurysm, and status post right carotid 
endarterectomy.  The report is not referable to the veteran's 
service-connected anxiety state.

Dr. L.A.W. examined the veteran in January 1998 and reported 
that he was getting along remarkably well, with no cardiac 
complaints.

In March 1998, J.N.T., M.D., examined the veteran and said he 
was doing well.

The veteran died in April 1998, at the age of 78.  According 
to the certificate of death, dated that month, the immediate 
cause of his death was cardiopulmonary arrest due to 
pulmonary edema.  At the time of the veteran's death, he was 
service-connected for anxiety state, evaluated as 30 percent 
disabling.  The appellant contends that the veteran's 
service-connected mental condition caused the cardiopulmonary 
disorder that led to the veteran's death.

In a June 1998 written statement, Dr. J.N.T. noted that the 
veteran died of heart attack/arrhythmias and had a 
longstanding anxiety disorder.  Dr. J.N.T. opined that the 
veteran's service-connected anxiety disorder was "as likely 
as not to be a contributing factor to his heart attack".  

In an August 1998 signed statement, Dr. L.A.W., stated that 
the veteran died as a result of cardiac arrest, most 
certainly due to severe underlying coronary artery heart 
disease.  It was noted that hypertension and coronary artery 
disease were medical conditions that had multifactorial 
contributing elements.  Dr. L.A.W. opined that "with 
reasonable certainty", the veteran's service-connected 
anxiety disability "could very well have been responsible" 
for the veteran's hypertension and underlying coronary artery 
disease."  It was noted that it is known that patients with 
anxiety conditions have elevated levels of circulating 
catecholamines that have been shown to be detrimental with 
respect to promulgating atherosclerotic cardiovascular 
disease and hypertension.  Dr. L.A.W. also opined that it is 
"quite reasonable that [the veteran's] anxiety disorder was 
a contributing factor with regards to his underlying 
atherosclerotic cardiovascular disease" which caused the 
episode of cardiac death in April 1998.

In an October 1998 signed statement, Dr. L.A.W. reported that 
in December 1990 he had he started treating the veteran on a 
regular basis. 

In January 1999, the appellant submitted a copy of 
Hypertension in the War Veteran.  The article discussed the 
thesis that psychological factors played a causative role in 
the development of hypertension.  It was noted that 
prospective studies may suggest that individuals who 
suppressed anger and emotional conflict were more prone to 
developing hypertension.

In a May 1999 written response to the appellant's service 
representative, Dr. O.A.L., said he reviewed the April 1999 
supplemental statement of the case (SSOC), and Dr. L.A.W.'s 
August and October 1998 statements.  It was noted that 
catecholamines are hormones secreted by the adrenal medulla 
and sympathetic ganglia, are potent pharmacologic agents with 
cardiovascular and metabolic actions, and are secreted during 
stress. 

In a September 2000 memorandum, the appellant's service 
representative submitted two documents in support of her 
claim.  PTSD and Physical Health, from the National Center 
for PTSD, discusses possible relationships between physical 
health and PTSD, depression, and anxiety, including 
cardiovascular morbidity, and concludes that it "is 
important to note that at the present time, existing research 
is not able to determine conclusively that PTSD causes poor 
health."  See para. 2, under the section entitled "What is 
the Relationship between Physical Health and PTSD?"  The 
other document submitted was an extract from the National 
Institute of Mental Health, entitled Depression Can Break 
Your Heart (See NIH Publication No. 99-4592).  It notes that 
depression and heart disease are common companions, and 
indicates that depression is an important risk factor for 
heart disease.

In a January 2001 written opinion, a VA cardiologist who 
reviewed the veteran's medical records noted that the veteran 
had smoked one and a half packs of cigarettes daily and had 
gastrointestinal symptoms and headaches for many years.  It 
was also noted that the veteran had suffered a myocardial 
infarction at age 59, which was noted to be "a rather common 
age for heart attacks" with "an uneventful - cardiac-wise - 
recovery afterwards".  According to the VA cardiologist, a 
coronary arteriogram showed total blockage of the right 
coronary artery, which is a "very common finding" in a 
patient who had a heart attack of the type the veteran 
experienced.  There was no mention about the state of the 
other coronary arteries, nor was there any statement that the 
patient had other risk factors such as a positive family 
history of coronary disease or diabetes.  

The VA medical specialist noted Dr. L.A.W.'s March 1980 
report indicating that the veteran had "no history of 
hypertension or elevated cholesterol" and the doctor's 
August 1998 letter to the effect that he felt "with 
reasonable certainty, that this patent's anxiety condition 
related to combat in World War II could very well have been 
responsible for this patient's hypertension and underlying 
coronary disease".  The VA cardiologist was "not convinced 
that chronic anxiety state by itself causes coronary 
disease".  The VA physician observed that acute attacks of 
severe anxiety can precipitate rhythm disturbances and even 
sudden death in some susceptible people with underlying 
atherosclerotic disease of the coronary arteries.  It was 
also noted that anxiety reaction may cause over-smoking, 
over-eating, obesity, and alcohol indulgence and contribute 
secondarily to the development of heart disease.  In the VA 
cardiologist's opinion, more "solid evidence-based 
information to support [a] cause and effect relationship 
between chronic anxiety state alone and development of 
atherosclerotic disease" was needed.  

The VA cardiologist quoted two references, including one that 
supported a relationship between anxiety and heart disease:  
Kubzansky, L., et. al., Is Worrying Bad for Your Heart?, a 
prospective study of worry and coronary disease in the 
normative aging study.  Circulation 1997; 95: 818-824.  To 
refute the relationship between coronary disease and anxiety, 
the VA cardiologist referred to:  O'Malley, P.G., et. al., 
Lack of Correlation Between Psychological Factors and 
Subclinical Coronary Artery Disease. N. Engl. Med. 200; 343: 
1298-304.   

The VA cardiologist opined that the veteran's coronary 
disease and resulting death, at age 79, were not unusual and 
were most probably unrelated to the underlying chronic 
anxiety state.  

In a June 2001 signed letter, Dr. J.N.T. said that the 
veteran had a documented history of depression with anxiety 
that was treated with prescribed medications, and a 
longstanding history of neurovascular and cardiovascular 
disease.  Dr. J.N.T. opined that it was "very conceivable 
[that the veteran] did have some connection between the 
anxiety and some potential rhythm disturbance that may have 
contributed to his demise in 1998" and that there was "of 
course, no way to substantiate this definitively".

Thereafter, in July 2004, the Veterans Health Administration 
was requested to provide an opinion as to whether the 
veteran's cardiovascular disease arose secondarily, or was a 
manifestation of, his service-connected anxiety disorder.  In 
an opinion received in September 2004, a VA cardiologist 
stated:

The patient was known to have had longstanding 
arterial hypertension and multi-vessel coronary 
artery disease.  He had a history of smoking but 
no documented lipid disorder or family history.  
He suffered an inferior wall myocardial infarct 
at the age of 59 (in 1979).  He underwent repair 
of an abdominal aortic aneurysm in December 1990 
and coronary bypass grafting in February 1993.  
His left ventricular function was compromised 
with an ejection fraction of 37% as documented in 
September 1996.  There was evidence by Thallium 
scintigraphy for an inferior wall scar and 
intraventricular septum ischemia.  There was no 
documentation of a cardiac arrhythmia 
precipitating the death of the patient.

Cardiovascular disease is the most common cause 
of death in this country.  The causal association 
between anxiety disorder and heart disease has 
not been firmly established.  Even if there had 
been an arrhythmia precipitating the 
cardiopulmonary collapse, this would be 
considered common in patients with advanced 
coronary artery disease and impaired left 
ventricular function.  It is now well established 
(recent SCDHeFT study and Madit II study) that an 
ejection fraction under 40% carries an increased 
risk of sudden cardiac death in patients with or 
without coronary artery disease.  There are, as 
of yet, no studies that have demonstrated a 
connection to anxiety disorders.  It is 
noteworthy that the [veteran's] disease was 
longstanding with an interval from first heart 
attack to fatal attack of 19 years.  The patient 
reached an age that is within the normal range of 
men in the US even in the absence of coronary 
heart disease and left ventricular dysfunction.

In specific response to the questions presented, the VHA 
medical specialist stated:

1)  The commonality of coronary heart disease and 
left ventricular dysfunction in the USA in 
conjunction with high blood pressure is well 
documented in the literature.  Therefore it is NOT 
supported by the evidence that it is at least as 
likely than not (at least a 50-50 degree of 
probability) that the veteran's service-connected 
anxiety disorder caused or contributed 
substantially or materially to his sudden death 
from cardiopulmonary arrest in April 1998.

2)  In this regard, there is no evidence to 
support that there was an aggravation of the 
veteran's non-service-connected cardiovascular 
disease by his service-connected anxiety disorder.

3)  VHA has concluded in VBA statement of 
September 1996 that there is no hard scientific 
evidence that PTSD is causative in chronic 
hypertension.  This subject is still under 
scientific investigation with no new evidence 
supporting a causative connection to date.

4)  Dr. JNT in June 1998 stated that the anxiety 
was as likely as not to be a contributing factor 
in the patient's heart attack/arrhythmia.  No 
further rationale was given.  In June 2001, Dr. 
JNT wrote that "it is very conceivable this 
patient did have some connection between the 
anxiety and some potential rhythm disturbance that 
may have contributed to his demise in 1998.  There 
is, of course, no way to substantiate this 
definitively."  It is now well established that 
an ejection fraction under 40% carries an 
increased risk of sudden cardiac death in patients 
with or without coronary artery disease.  There 
are however, no studies that have demonstrated a 
connection to anxiety disorders.

In August 1998, Dr. LAW wrote "I feel with 
reasonable certainty that this patient 's anxiety 
condition related to combat in World War II could 
very well have been responsible for this patient's 
hypertension and underlying coronary heart 
disease." The physician expresses his personal 
opinion here.  As stated earlier, there is no 
scientific evidence for such a relationship in 
chronic coronary artery disease. The physician 
(Dr. LAW) did not provide requested further 
evidence that the patient had elevated circulating 
catecholamine levels, as stated in letter by 
Medical Consultant Dr. OAL in May 1999.

The opinion given by VA examiner in January 2001 
states that "I am not convinced that chronic 
anxiety state by itself causes coronary artery 
disease . . . .  I feel [the patient's] coronary 
disease and death resulting from it (he was 79 
when he passed away) were not unusual; the[y] were 
most probably unrelated to the chronic anxiety 
state."
 
The VHA medical specialist concluded by opining:

After thorough review of the patient's medical 
history and in view of the above, I must conclude 
that there is less than a 50-50 probability that 
the service-connected anxiety state contributed 
substantially or materially to the patient 's 
coronary heart disease with inferior wall 
infarction, left ventricular dysfunction and 
eventually his death.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In December 2003 and April 2005 letters, the RO informed the 
appellant of its duty to assist her in substantiating her 
claims under the VCAA, and the effect of this duty upon her 
claim.  In addition, the appellant was advised, by virtue of 
a detailed November 1998 statement of the case (SOC) and 
February 2002, November 2003, March 2004, and June 2005 SSOCs 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
her claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claims, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection for 
the cause of the veteran's death.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
February 2002 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Discussion

1.  Service Connection Cause of Death

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service. "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and any of 
certain specified disorders, e.g., a psychosis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2004).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

After a review of all the evidence of record, the Board finds 
that the objective and competent medical evidence of record 
preponderates against a finding that the medical disorder 
which was implicated in the veteran's death was related to 
military service or to his service-connected anxiety state.

The veteran died in April 1998 due to cardiopulmonary arrest 
due to pulmonary edema.  At the time of the veteran's death, 
service connection was in effect for an anxiety state, 
manifested in part by stomach complaints, evaluated as 30 
percent disabling.  The appellant essentially contends that 
coronary artery disease which caused the conditions that took 
the veteran's life was a manifestation of his service-
connected psychiatric disability.

The veteran's service medical records are entirely negative 
for a finding of coronary artery disease or lung dysfunction, 
as were the findings of the 1946, 1951, and 1957 VA 
examinations.  Post-service medical records reflect that the 
veteran had a myocardial infarction in 1979, more than 30 
years after his discharge from active service.  In a November 
1980 decision, which was not appealed, the RO denied the 
veteran's claim for service connection for a myocardial 
infarction.

The probative medical evidence reflects that two VA 
cardiologists reviewed the veteran's medical records and 
concluded that the veteran's service-connected anxiety state 
was not a contributory cause of his death.  In January 2001, 
a VA cardiologist noted that the veteran had a heart attack 
at age 59, a common age for such an event, and made an 
uneventful recovery.  As to Dr. L.A.W.'s August 1998 
contention that the veteran's anxiety state could have been 
responsible for the veteran's hypertension and underlying 
coronary disease, the VA cardiologist said "more solid 
evidence-based information" was needed to support a cause 
and effect relationship between chronic anxiety state alone 
and the development of atherosclerotic disease.  Noting 
medical literature both for and against the appellant's 
theory, the VA medical specialist opined that the veteran's 
coronary disease and death at age 79 were not unusual and 
were most probably unrelated to the underlying chronic 
anxiety state..     

Moreover, in an opinion received in September 2004, a VHA 
cardiologist opined that "[a]fter thorough review of the 
patient's medical history . . . I must conclude that there is 
less than a 50-50 probability that the [veteran's] service-
connected anxiety state contributed substantially or 
materially to the patient's coronary heart disease with 
inferior wall infarction, left ventricular dysfunction and 
eventually his death."

In support of her claim, the appellant points to the 
statements of Drs. J.N.T. (in June 1998 and June 2001), 
L.A.W. (in August 1998) and O.A.L. (in May 1999).  Dr. J.N.T. 
said in June 1998 that the veteran's service-connected 
anxiety disorder was "as likely as not" a contributing 
factor to his heart attack, although, in June 2001, he said 
it was only "conceivable" that there was "some connection" 
between the anxiety and "some potential rhythm disturbance" 
that "may" have contributed to the veteran's death but 
there was "of course, no way to substantiate this 
definitively.  In May 1999, Dr. O.A.L. described 
catecholamines as hormones secreted during stress and said 
they were potent pharmacologic agents with cardiovascular and 
metabolic actions, but did not relate this to the specific 
circumstances of the veteran's death from cardiopulmonary 
arrest.

While in August 1998, Dr. L.A.W. opined "with reasonable 
certainty" the veteran's service-connected anxiety disorder 
"could very well have been responsible" for his 
hypertension and underlying coronary artery disease, the 
medical records provided by this physician for the eight 
years prior to the veteran's death do not support the 
opinion.  Not one entry in any record dated from December 
1990 to March 1998 associates the veteran's anxiety state 
with the coronary artery disease that led to the veteran's 
death.  Moreover, in March 1980, Dr. L.A.W. said that the 
veteran did not have a history of hypertension or elevated 
cholesterol.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court of 
Appeals for Veterans Claims has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

An initial review of the statements of Dr. J.N.T. (in June 
1998 and June 2001), Dr. L.A.W. (in August 1998), and Dr. 
O.A.L. (in May 1999) might appear to support the appellant's 
claim, but a close analysis shows that they do not.  The 
opinions are both equivocal and speculative and, at most, do 
little more than propose that it is possible that the veteran 
had coronary artery disease due to his service-connected 
anxiety state.  The physicians do not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Such speculation is not 
legally sufficient to establish service connection for the 
cause of the veteran's death.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).
`
With regard to the opinion of Drs. J.N.T., the Board finds 
that the physician did not clearly attribute the 
cardiovascular disease to military service.  Rather, the 
physician merely suggested that it is possible the veteran's 
cardiovascular disease was due to anxiety state, but did not 
provide any laboratory or other clinical records to support 
that assertion. 

While Dr. L.A.W. was more specific, his opinion was also 
unsupported by clinical evidence.  In fact the office records 
provided by this doctor did not provide clinical evidence to 
support his belief.  Therefore, his opinion, although 
doubtless sincerely rendered, is, for that reason, not 
accorded great weight by the Board.  See Bloom v. West, Black 
v. Brown, supra.

The Board is persuaded that the VA medical opinions provided 
in January 2001 and September 2004 are most probative and 
convincing, in that the examiners reviewed the medical 
evidence in the file.  See e.g., Wray v. Brown, 7 Vet. 
App. 493.  Where a medical expert has fairly considered all 
the evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinions.  Id.  The Board does, in fact, 
adopt the VA medical opinions on which it bases its 
determination that service connection for the cause of the 
veteran's death is not warranted in this case.

Thus, the opinions of Drs. J.N.T., L.A.W., and O.A.L. are 
accorded less weight than those of the 2001 and 2004 VA 
physicians.  Accordingly, the Board finds that the competent 
and objective medical evidence preponderates against the 
appellant's claim for service connection for the cause of the 
veteran's death. 

We recognize the appellant's sincere belief that her 
husband's death was related in some way to his military 
experience or to his service-connected anxiety state.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the decedent's death and his active military service.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 119 S.Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
See Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause-of-death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd, 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000).  Here, the appellant has 
failed to submit or identify competent medical evidence to 
provide a nexus between any in-service injury or disease and 
the conditions that caused and/or contributed to cause the 
veteran's death.  The preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

2.  Chapter 35 Educational Assistance Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service- connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, the Board has determined that the veteran did 
not die of a service-connected disability.  The record also 
reflects that he did not have a disability evaluated as total 
and permanent in nature resulting from a service- connected 
disability at the time of his death.  Accordingly, the 
claimant cannot be considered an "eligible person" entitled 
to receive educational benefits.  38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for survivors' educational assistance 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for 
Survivors' and Dependents' Educational Assistance benefits 
must be denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under chapter 35, title 38, United States 
Code, is denied.




___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


